Title: George Jefferson to Thomas Jefferson, 13 June 1811
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond
          13th June 1811
          
             I yesterday received inclosed in a letter from Mr Griffin, S. J: Harrison’s dft on G. & J. at 25 days sight for $:2731.99100, which at maturity will appear at your credit.— No more of your flour has arrived.—I rather suppose if you have time to look over our letters, that you will find you have been advised of the sale of the whole of it. As the amount will lie useless in our hands, we hope that you will at your earliest convenience direct its appropriation.
          
            I am Dear Sir Your Very humble servt
            Geo. Jefferson.
          
        